994 So.2d 1108 (2007)
Charlotte JAMES, Appellant,
v.
FLORIDA STATE ORIENTAL MEDICAL ASSOCIATION, INC., Appellee.
No. 3D06-345.
District Court of Appeal of Florida, Third District.
March 7, 2007.
Rehearing Denied April 9, 2008.
Charlotte James, in proper person.
Carlton Fields, and Nancy C. Ciampa, and Sorraya Solages, Miami, for appellee.
Before RAMIREZ, WELLS, and LAGOA, JJ.
PER CURIAM.
Charlotte James appeals the trial court's final judgment entered in favor of Florida State Oriental Medical Association, Inc. James challenges various aspects of the final judgment, referencing the proceedings that took place before the trial court, as well as the trial court's rulings and review of the evidence. However, James has failed to present a transcript of the proceedings in question, thus the record presented to us is inadequate to demonstrate reversible error. Accordingly, we are required to affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
Affirmed.